White, Presiding Judge.
In the complaint the date of the offense as written is “one thousand eight hundred eight four.” In the information the date is set forth as the thirtieth March, A. D. 1884. A motion was made to quash upon the ground of fatal variance. Under the rule laid down in Collins v. The State, 5 Texas Court of Appeals, 37, the motion was well taken and should have been sustained.
*574Defendant’s plea of former conviction was an almost literal copy of such a plea in Troy v. The State, 10 Texas Court of Appeals, 319, which this court held to be good; but which does not appear to be good under subsequent decisions (Williams v. The State, 13 Texas Ct. App., 285,) and the court did not err in striking the same out for insufficiency.
Because the complaint states an impossible date, and because of fatal variance between the information and complaint, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

Opinion delivered June 25, 1884.